DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Response to Arguments
Applicant’s amendments filed 11/23/2020 appear fully supported by the originally filed specification, e.g. a passivation layer (16) is in contact with the first metal layer (13) and the second metal layer (14) and disposed above the first (13) and second (14) metal layers, and a micro-solder bump (24) is in contact with the passivation layer (16) and disposed on a third metal layer (15):

    PNG
    media_image1.png
    335
    781
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    400
    695
    media_image2.png
    Greyscale


11/23/2020 with respect to the applied references have been fully considered but they are not persuasive.   Applicant argues on page 8 that the Morita reference fails to disclose, teach, or suggest “a passivation layer in contact with the first metal layer and the second metal layer and disposed above the first and second metal layers” which is not persuasive as Morita teaches improving upon the prior art (FIG. 10) by including the additional step of (FIG. 5) forming a passivation layer (10) which is shown to physically contact a first metal layer (4) and a second metal layer (7) and is disposed above the first (4) and second (7) metal layers:

    PNG
    media_image3.png
    482
    839
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    495
    805
    media_image4.png
    Greyscale

Applicant argues on page 8 that Morita does not disclose, teach, or suggest “a micro-solder bump in contact with the passivation layer and disposed on a third metal layer between the first semiconductor element and the second semiconductor element” which the Examiner agrees; however, it is the combination of applying the teachings of Morita to Rinne which yields the claimed limitations since it has been held that the test for obviousness is what the combined teachings of the references would have suggested to a person having ordinary skill in the art, In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012), MPEP 2145 IV Arguing Against References Individually.  One having ordinary skill in the art in applying the teachings from Morita of the benefits of the passivation layer (10) (see e.g. Morita FIG. 10 region 107 as compared to Morita FIG. 5 region 8) to the device of Rinne would be motivated to form an additional passivation layer on top of the existing passivation layer (Rinne layer 501, similar to Morita layer 5) wherein the additional passivation would contact the Rinne (507a, 507b, 511) in order to reduce corrosion (Morita Abstract) by protecting the metal layers from moisture, chemicals, corrosive gases, metal ions, and the like (Morita ¶ [0018],[0033]).

    PNG
    media_image5.png
    526
    612
    media_image5.png
    Greyscale

Therefore, the previous obviousness rejections are maintained.  However, for the purposes of thorough compact prosecution, previously cited but not expressly relied upon U.S. Patent Number 6,878,633 B2 to Raskin et al. “Raskin” is also relied upon in combination with Rinne as detailed below as Raskin similarly teaches adding an additional passivation layer (24) which protects the metal layers (4/16) from corrosion by exposure to moisture (Raskin column 5 lines 49-52) similar to Morita but also provides stress relief to the underlying glass layer (Raskin layer 12, column 5 lines 52-56) and also protects the underlying metal layers (4/16) from mechanical damage during subsequent processing steps (Raskin column 5 lines 56-59) and also forms a solder damn (Raskin column 5 lines 59-60).

    PNG
    media_image6.png
    434
    534
    media_image6.png
    Greyscale

et al. passivation layer 1001 contacts layers metal layers 82 and 83; U.S. Patent Number 7,741,714 B2 to Huang et al. FIG. 1B passivation 28 contacts metal layers 20 and 22 and 26; U.S. Patent Number 7,388,289 B1 to Rhodes e.g. Figure 5 layer 309 contacts metal layers 303 and 300; U.S. Patent Number 6,417,575 B1 to Harada et al. FIG. 1B protective insulating film 102 contacts metal layers 100a, 100b, 100c. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21,34,37-39,42,43,46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,427,557 B2 to Rinne et al., “Rinne”, in view of U.S. Patent Application Publication Number 2006/0289991 A1 to Morita et al., “Morita”.
Regarding claim 21, Rinne 
a first semiconductor element (505, column 10 line 67, column 12 line 47) comprising:
a first electrode (503, column 3 line 64);
a first metal layer (e.g. 507a, column 11 lines 7-11) disposed above the first electrode;
a second metal layer (e.g. 507b or alternately interdiffusion layer between 507a and 507b, column 11 lines 13-25) disposed above the first metal layer; and
a passivation layer (501, column 11 line 2) in contact with (the underside of) the first metal layer (507a),
a second semiconductor element (521, column 12 line 47); and
a micro-solder bump (513’, column 12 line 46) disposed on a third metal layer (e.g. layer 511 column 11 line 35 or alternately layer 507b when the interdiffusion layer between 507a and 507b is the second metal layer) between the first semiconductor element (505) and the second semiconductor element (521).
Rinne fails to clearly teach a passivation layer that is in contact with both the first metal layer and the second metal layer and is disposed above the first and second metal layers, and also wherein the micro-solder bump is in contact with the passivation layer.
Morita teaches (e.g. FIG. 5) wherein a passivation layer (10, ¶ [0033]) is disposed above first and second metal layers (e.g. 4 and 7, ¶ [0024],[0027],[0030]) and is in contact with the first and second metal layers (as pictured), wherein a micro-solder bump (9, ¶ [0031]) is in contact with the passivation layer (10).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne with the additional passivation layer (10) as taught by Morita in order to reduce corrosion (Morita Abstract) by protecting the metal layers from moisture, chemicals, corrosive gases, metal ions, and the like (Morita ¶ [0018],[0033]).

Rinne in view of Morita yields the semiconductor device according to claim 21, and Rinne further teaches wherein the micro-solder bump (513’) comprises Sn (tin, column 12 line 57).

Regarding claim 37, Rinne in view of Morita yields the semiconductor device according to claim 21, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is made of a metal of the vanadium group (e.g. tantalum, column 11 line 21).

Regarding claim 38, Rinne in view of Morita yields the semiconductor device according to claim 37, and Rinne further teaches wherein the first metal layer (507a) is a nitride film of the metal of the vanadium group used in the second metal layer (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 39, Rinne in view of Morita yields the semiconductor device according to claim 38, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is Ta (e.g. tantalum, column 11 line 21), and the first metal layer (507a) is TaN (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 42, Rinne discloses a method (e.g. Figure 5a to Figure 5h) of manufacturing a semiconductor device (Figure 5h) including a first semiconductor element (505, column 10 line 67, column 12 line 47) having a first electrode (503, column 3 line 64) and a second semiconductor element (521, column 12 line 47), the method comprising:
disposed a first metal layer (e.g. 507a, column 11 lines 7-10) above the first electrode;
disposing a second metal layer (e.g. 507b or interdiffusion layer between 507a and 507b, column 11 lines 13-25) above the first metal layer;
disposing a passivation layer (501, column 11 line 2), wherein the passivation layer is in contact with the first metal layer (507a); and 
disposing a micro-solder bump (513’, column 12 line 46) on a third metal layer (e.g. layer 511 column 11 line 35 or alternately layer 507b when the interdiffusion layer between 507a and 507b is the second metal layer) between the first semiconductor element (505) and the second semiconductor element (521).
Rinne fails to clearly teach wherein the passivation layer (501) is above the first and second metal layers and in contact with both the first and second metal layers and wherein the micro-solder bump is in contact with the passivation layer.
Morita teaches (e.g. FIG. 5) wherein a passivation layer (10, ¶ [0033]) is disposed above first and second metal layers (e.g. 4 and 7, ¶ [0024],[0027],[0030]) and is in contact with the first and second metal layers (as pictured), wherein a micro-solder bump (9, ¶ [0031]) is in contact with the passivation layer (10).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Rinne with the additional passivation layer (10) as taught by Morita in order to reduce corrosion (Morita Abstract) by protecting the metal layers from moisture, chemicals, corrosive gases, metal ions, and the like (Morita ¶ [0018],[0033]).

Regarding claim 43, Rinne in view of Morita yields the method according to claim 42, and Rinne further discloses wherein the first semiconductor element (505) has a plurality (as pictured) of concave bump pads (503) thereon.

Regarding claim 46, Rinne in view of Morita yields the method according to claim 42, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is Ta (e.g. .

Claims 21,34,37-39,42,43,46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,427,557 B2 to Rinne et al., “Rinne”, in view of U.S. Patent Number 6,878,633 B2 to Raskin et al., “Raskin”.
Regarding claim 21, Rinne discloses a semiconductor device comprising:
a first semiconductor element (505, column 10 line 67, column 12 line 47) comprising:
a first electrode (503, column 3 line 64);
a first metal layer (e.g. 507a, column 11 lines 7-11) disposed above the first electrode;
a second metal layer (e.g. 507b or alternately interdiffusion layer between 507a and 507b, column 11 lines 13-25) disposed above the first metal layer; and
a passivation layer (501, column 11 line 2) in contact with (the underside of) the first metal layer (507a),
a second semiconductor element (521, column 12 line 47); and
a micro-solder bump (513’, column 12 line 46) disposed on a third metal layer (e.g. layer 511 column 11 line 35 or alternately layer 507b when the interdiffusion layer between 507a and 507b is the second metal layer) between the first semiconductor element (505) and the second semiconductor element (521).
Rinne fails to clearly teach a passivation layer that is in contact with both the first metal layer and the second metal layer and is disposed above the first and second metal layers, and also wherein the micro-solder bump is in contact with the passivation layer.
Raskin teaches (e.g. FIG. 14) a passivation layer (24) that is in contact with first and second metal layers (e.g. 18, 4/16) and is disposed above the first and second metal layers, and also wherein the micro-solder bump (10) is in contact with the passivation layer (24).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne with an additional passivation layer (24) as taught by Raskin in order to protect the metal layers (4/16) from corrosion by exposure to moisture (Raskin column 5 lines 49-52) and/or provides stress relief to the underlying glass layer (Raskin layer 12, column 5 lines 52-56) and/or protect the underlying metal layers (4/16) from mechanical damage during subsequent processing steps (Raskin column 5 lines 56-59) and/or desirably form a solder damn (Raskin column 5 lines 59-60).

Regarding claim 34, Rinne in view of Raskin yields the semiconductor device according to claim 21, and Rinne further teaches wherein the micro-solder bump (513’) comprises Sn (tin, column 12 line 57).

Regarding claim 37, Rinne in view of Raskin yields the semiconductor device according to claim 21, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is made of a metal of the vanadium group (e.g. tantalum, column 11 line 21).

Regarding claim 38, Rinne in view of Raskin yields the semiconductor device according to claim 37, and Rinne further teaches wherein the first metal layer (507a) is a nitride film of the metal of the vanadium group used in the second metal layer (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Rinne in view of Raskin yields the semiconductor device according to claim 38, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is Ta (e.g. tantalum, column 11 line 21), and the first metal layer (507a) is TaN (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 42, Rinne discloses a method (e.g. Figure 5a to Figure 5h) of manufacturing a semiconductor device (Figure 5h) including a first semiconductor element (505, column 10 line 67, column 12 line 47) having a first electrode (503, column 3 line 64) and a second semiconductor element (521, column 12 line 47), the method comprising:
disposed a first metal layer (e.g. 507a, column 11 lines 7-10) above the first electrode;
disposing a second metal layer (e.g. 507b or interdiffusion layer between 507a and 507b, column 11 lines 13-25) above the first metal layer;
disposing a passivation layer (501, column 11 line 2), wherein the passivation layer is in contact with the first metal layer (507a); and 
disposing a micro-solder bump (513’, column 12 line 46) on a third metal layer (e.g. layer 511 column 11 line 35 or alternately layer 507b when the interdiffusion layer between 507a and 507b is the second metal layer) between the first semiconductor element (505) and the second semiconductor element (521).
Rinne fails to clearly teach wherein the passivation layer (501) is above the first and second metal layers and in contact with both the first and second metal layers and wherein the micro-solder bump is in contact with the passivation layer.
Raskin teaches (e.g. FIG. 14) a passivation layer (24) that is in contact with first and second metal layers (e.g. 18, 4/16) and is disposed above the first and second metal layers, and also wherein the micro-solder bump (10) is in contact with the passivation layer (24).
Rinne with an additional passivation layer (24) as taught by Raskin in order to protect the metal layers (4/16) from corrosion by exposure to moisture (Raskin column 5 lines 49-52) and/or provides stress relief to the underlying glass layer (Raskin layer 12, column 5 lines 52-56) and/or protect the underlying metal layers (4/16) from mechanical damage during subsequent processing steps (Raskin column 5 lines 56-59) and/or desirably form a solder damn (Raskin column 5 lines 59-60).

Regarding claim 43, Rinne in view of Raskin yields the method according to claim 42, and Rinne further discloses wherein the first semiconductor element (505) has a plurality (as pictured) of concave bump pads (503) thereon.

Regarding claim 46, Rinne in view of Raskin yields the method according to claim 42, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 507b) is Ta (e.g. tantalum, column 11 line 21), and the first metal layer (507a) is TaN (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Claims 22,23,25,26,29,30,35,36 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claim 21 above, and further in view of U.S. Patent Application Publication Number 2006/0292824 A1 to Beyne et al., “Beyne”.
Regarding claim 22, Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21, and Rinne further discloses wherein the second metal layer (interdiffusion layer between 507a and 507b, column 11 lines 16-25) and the third metal layer (507b and/or 511) are sequentially formed 
	Rinne fails to clearly teach wherein the third metal layer is diffused to the micro-solder bump.
	Beyne teaches wherein a third metal layer is diffused into a micro-solder bump (e.g. Co/Sn system Abstract, ¶ [0010]-[0020],[0024]-[0029],[0054]-[0056]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the rat to have formed the device of Rinne in view of Morita or Raskin with diffusion between a high-melting metal such as cobalt (Co) and the tin (Sn) micro-bump as taught by Beyne in order to achieve reduced stress, less electro-migration, and increased applicability (Beyne ¶ [0006]-[0009],[0015]-[0023]).
	Examiner’s Note: the term “sequentially” is not expressly defined in Applicant’s specification and is therefore interpreted under the doctrine of broadest reasonable interpretation, MPEP 2111, as generally “following in order or succession; succeeding”.  Additionally the term “concave bump pad” is interpreted as a bump pad with a dielectric covering the sides such that the subsequent layers are concave shaped, e.g. Applicant’s FIG. 5B wherein the bump pad 11 together with dielectric 12 results in 

Regarding claim 23, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 22, and Rinne further discloses wherein the first semiconductor element (505) has a plurality (as pictured) of concave bump pads (503) thereon.

Regarding claim 25, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 22, and Rinne further teaches wherein a diameter of the micro-solder bump (513’) corresponds (as pictured) to a diameter of the concave bump pad (503).

Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 22, and Rinne further teaches wherein the first metal layer (507a) is sequentially formed on the concave bump pad (503) together with the second metal layer (interdiffusion layer between 507a and 507b) and the third metal layer (511 or 507b and 511 together), wherein the third metal layer is closest to the micro-solder bump, and wherein the first metal layer (507a) is a nitride film of the vanadium group metal (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 29, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 26, and Rinne further teaches wherein the second metal layer (interdiffusion layer between 507a and 508b) is Ta (column 11 line 21), and the first metal layer (507a) is TaN (tantalum […] nitrides thereof, i.e. tantalum nitride, column 11 lines 9-10).

Regarding claim 30, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 26, and Rinne teaches wherein the third metal layer (511) is cobalt (Co) (column 11 line 41) and Beyne teaches wherein a third metal layer is cobalt (Co) (¶ [0016],[0054]).

Regarding claim 35, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21, Rinne fails to clearly teach wherein the third metal layer is diffused to the micro-solder bump.
Beyne teaches wherein a third metal layer is diffused into a micro-solder bump (e.g. Co/Sn system Abstract, ¶ [0010]-[0020],[0024]-[0029],[0054]-[0056]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the rat to have formed the device of Rinne in view of Morita or Raskin with diffusion between a high-melting metal such as cobalt (Co) and the tin (Sn) micro-bump as taught by Beyne in order to achieve reduced stress, less electro-migration, and increased applicability (Beyne ¶ [0006]-[0009],[0015]-[0023]).

Regarding claim 36, Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 35, and Morita further teaches wherein the micro-solder bump (when combined with Rinne, e.g. Rinne FIG. 6 bump 220, ¶ [0041]) is in contact with a side surface (as pictured) of the passivation layer (Morita passivation 10 is in contact with 9, ¶ [0032]) and Raskin further teaches wherein the micro-solder bump (10, when combined with Rinne) is in contact with a side surface of the passivation layer (Raskin layer 24 is in contact with bump 10 as pictured).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin and Beyne as applied to claim 23 above, and further in view of U.S. Patent Application Publication Number 2008/0230903 A1 to Sato, “Sato”.
Regarding claim 24, although Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 23, Rinne fails to clearly teach wherein diameters of each of the concave bump pads differ depending on a usage of an electrode connected thereto.
	Sato teaches (e.g. Fig. 2A) wherein a first semiconductor element (1B chipB) has a plurality of concave bumps thereon (4,5), the diameters of which (widths as pictured) are different from each other, wherein the diameters of the concave bump pads differ depending on the use of the respective electrodes connected thereto (IO vs VDD vs VSS).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Morita or Raskin and Beyne with different bumps and micro-bump sizes corresponding to the different uses as exemplified by Sato in order to select a suitable size for the application, e.g. larger size for higher current/voltage VSS and Gardner v. TEC Syst., Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Circ. 1984), cert denied, 469 U.S. 830, 225, USPQ 232 (1984) and MPEP 2144.04 IV.  See also previously cited U.S. Patent Number 8,581,418 B2 to Wu et al. 

Claims 27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin and Beyne, as applied to claim 26 above, and further in view of U.S. Patent Application Publication Number 2009/0243098 A1 to Farooq et al., “Farooq”.
Regarding claim 27, although Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 26, Rinne fails to clearly teach wherein the second metal layer (interdiffusion layer between 507a and 507b) has an average thickness of 30 nanometers or greater.  However, Rinne teaches wherein the second metal layer may be tantalum (column 11 line 21).
	Farooq teaches (e.g. FIG. 2) wherein a second metal layer (50) may be formed of tantalum and have a thickness of 30 nanometers or greater (¶ [0063]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Morita or Raskin and Beyne with the thickness within the claimed range as exemplified by Farooq in order to desirably act as a metallic adhesion promotion layer (Farooq ¶ [0063]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the characteristics of the resulting layer such as the metallic adhesion making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 

Regarding claim 28, although Rinne in view of Morita or Raskin and Beyne yields the semiconductor device according to claim 26, Rinne fails to clearly teach wherein the first metal layer (507a) has an average thickness of 10 nanometers or greater.  However, Rinne teaches wherein the first metal layer (507a) may be formed of tantalum nitride (“tantalum […] and/or nitrides thereof” column 11 lines 9-11).
	Farooq teaches wherein a first metal layer (30) may include a tantalum nitride (TaN) layer with a thickness of 10 nanometers or greater (about 70 nm, ¶ [0059]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Morita or Raskin and Beyne with the thickness within the claimed range as exemplified by Farooq in order to include a suitable metallic liner for the desired application (Farooq ¶ [0059]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the characteristics of the resulting layer making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claims 40,41,44,45 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claims 21 and 42 above accordingly, and further in view of U.S. Patent Application Publication Number 2009/0243098 A1 to Farooq et al., “Farooq”.
Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21 and method according to claim 42, Rinne fails to clearly teach wherein the second metal layer has an average thickness of 30 nanometers or greater. However, Rinne teaches wherein the second metal layer may be tantalum (column 11 line 21).
	Farooq teaches (e.g. FIG. 2) wherein a second metal layer (50) may be formed of tantalum and have a thickness of 30 nanometers or greater (¶ [0063]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Rinne in view of Morita or Raskin with the thickness within the claimed range as exemplified by Farooq in order to desirably act as a metallic adhesion promotion layer (Farooq ¶ [0063]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the characteristics of the resulting layer such as the metallic adhesion making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claims 41 and 45, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21 and the method according to claim 42, Rinne fails to clearly teach wherein the first metal layer has an average thickness of 10 nanometers or greater.  However, Rinne teaches wherein the first metal layer (507a) may be formed of tantalum nitride (“tantalum […] and/or nitrides thereof” column 11 lines 9-11).
Farooq teaches wherein a first metal layer (30) may include a tantalum nitride (TaN) layer with a thickness of 10 nanometers or greater (about 70 nm, ¶ [0059]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Rinne in view of Morita or Raskin with the thickness within the claimed range as exemplified by Farooq in order to include a suitable metallic liner for the desired application (Farooq ¶ [0059]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines the characteristics of the resulting layer making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 31,47 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claims 21 and 42 above accordingly, and further in view of U.S. Patent Number 4,617,730 to Geldermans et al., “Geldermans”.
Regarding claims 31 and 47, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21 or the method according to claim 42, Rinne fails to clearly teach wherein the first electrode is a through-electrode.
	Geldermans teaches (Fig. 1) a concave pad (22) with a through-electrode (17).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have applied the concave pad of Rinne in view of Morita or Raskin to Geldermans in order to achieve larger solder bump size without the loss of dimensional control (Rinne column 5 lines 34-42).

Claim 32,48 are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claims 21 and 42 above accordingly, and further in view of U.S. Patent Application Publication Number 2003/0080428 A1 to Izumitani et al., “Izumitani”.
Regarding claims 32 and 48, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21 and the method according to claim 42, Rinne fails to clearly teach an opening portion that extends from a surface of the first semiconductor element to a metal wiring in the first semiconductor element, wherein the opening portion forms a concave bump pad (e.g. Applicant’s FIG. 19).
Izumitani teaches (e.g. FIG. 9, ¶ [0109]-[0111]) an opening (e.g. opening in layer 14) that extends from a surface of a first semiconductor element (layers 1,2,7,10, and 14 together) to a metal wiring (20) in a first semiconductor element, wherein the opening forms a concave bump pas (e.g. 22 as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of or performed the method of Rinne in view of Morita or Raskin to connect to a metal wiring as part of a semiconductor device as exemplified by Izumitani in order to achieve larger solder bump size without the loss of dimensional control (Rinne column 5 lines 34-42) and/or in order to incorporate with a device to provide enhanced resistance to cracks (Izumitani ¶ [0110]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Morita or Raskin as applied to claim 21 above, and further in view of U.S. Patent Application Publication Number 2012/0292728 A1 to Tsai et al., “Tsai”, and U.S. Patent Application Publication Number 2015/0221682 A1 to Voutsas et al., “Voutsas”.
Regarding claim 33, although Rinne in view of Morita or Raskin yields the semiconductor device according to claim 21, Rinne fails to clearly tach wherein the semiconductor device is a stacked CMOS image sensor including a logic chip equivalent to the second semiconductor element that is CoW-connected to a pixel substrate equivalent to the first semiconductor element.
	Tsai teaches a CMOS image sensor (¶ [0003],[0029]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have applied the teachings of Rinne in view of Morita or Raskin to a CMOS image sensor connected to the logic circuitry (e.g. ROIC) in order to achieve larger solder bump size without the loss of dimensional control (Rinne column 5 lines 34-42).
	Rinne and Tsai fails to clearly teach CoW-connected.
	Voutsas teaches circuit-on-wire (CoW) connections (Abstract, ¶ [0010],[0012]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Rinne in view of Morita or Raskin and Tsai using CoW connections as exemplified by Voutsas in order to reduce manufacturing costs and/or desirably achieve device flexibility (Voutsas Abstract, ¶ [0010],[0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891